DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chilcote (US 20190043214 A1), in view of Ip.com (ip.com number IPCOM000243916D) “A system for optimizing space utilization in virtual arenas” cited in IDS filed on 11/05/2020 here in after referred to as Anonymous.
Regarding claim 1, Chilcote discloses a computer-implemented method comprising: 
identifying (Chilcote, see fig.3 steps 302 and 304 Detection of first/second generating virtual environment in same physical space) a first user associated with a first virtual reality (VR) system (Chilcote, see fig.1 user 104a wearing VR sytem 106a) and a second user associated with a second VR system (Chilcote, see fig.1 user 104b wearing VR sytem 106b); 
Chilcote does not disclose predicting a future movement of the first user to perform a first task in a primary virtual environment; identifying, in response to the predicting the future movement of the first user, a first physical space needed for the first user; determining, in response to identifying the first physical space, a likely interference in a first physical location of the first user; and preventing the likely interference.
Anonymous discloses predicting a future movement of the first user to perform a first task in a primary virtual environment; (Anonymous, page 3 fig.3 and corresponding text. Analysis and eye-tracking is used to determine likely objective/path)
identifying, in response to the predicting the future movement of the first user, a first physical space needed for the first user; (Anonymous, page 3 fig.3 Looking at example 1 and 2, building A (interpreted as first physical space) is identify as destination needed/wanted by first user)
determining, in response to identifying the first physical space, a likely interference in a first physical location of the first user; (Anonymous, page 4 IV section “path optimization” analysis for collisions is performed. Collisions interpreted as likely interference) and preventing the likely interference (Anonymous, page 4 fig.4 preferred path prevents collision). 
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Chilcote with the teachings of Anonymous since they are both analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Chilcote with the teachings of Anonymous in order to prevent collisions and optimize the amount of space required in the real world to interact within a virtual world.

Regarding claim 2. The method of claim 1, wherein the likely interference includes physical contact with the second user. (Anonymous, page 2 providing appropriate bounds for users and tracking users. Page 4, analysis for collisions for either boundaries or projected path. Collisions is physical contact)Regarding claim 9. The method of claim 1 wherein the predicting the future movement of the first user is based on one or more of, the task, a history for the first user, and a virtual environment associated with the first VR system. (Chilcote, fig.1 VR system 106a-b and see fig.3 steps 302 and 304 Detection of first/second generating virtual environment)

Regarding claim 10. The method of claim 9, wherein the predicting the future movement of the first user is performed by a learning model. (Chilcote, [0036], [0042], [0046] machine learning algorithm).
Regarding claim 11. The method of claim 9, wherein the predicting the future movement of the first user is based on one or more internet of things (IoT) devices associated with the first user. (Chilcote, [0050])

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chilcote and Anonymous, in view of Andersen et al. ip.com Number (IPCOM000249206D) “Augmented reality concentration cubicle” cited in IDS filed 11/05/2020 hereinafter referred to as Andersen.

Regarding claim 3, the combination of Chilcote and Anonymous does not explicitly disclose the method of claim 2, the method further comprising: rendering a secondary virtual environment, wherein the secondary virtual environment is configured to prevent the likely interference.
Andersen discloses the method further comprising: rendering a secondary virtual environment, wherein the secondary virtual environment is configured to prevent the likely interference. (Andersen, pages 1 and 2 See case 1 “The Cubicle” digital walls are rendered to provide a privacy also prevent audio noise)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Andersen since they are all analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Andersen in order to enable employees to concentrate without distraction.
Regarding claim 4. The method of claim 3, wherein the secondary virtual environment is a virtual barrier configured to prevent movement out of the first physical location. (Andersen, pages 1 and 2 See case 1 “The Cubicle” digital walls provident delimitation. In page 5, it is disclosed substituting physical meeting room with virtual meeting rooms hence preventing movement out) 

Regarding claim 5, the combination of Chilcote, Anonymous and Andersen discloses the method of claim 3, wherein the secondary virtual environment is configured to allow movement away from the likely interference, (Andersen, pages 1 and 2 See case 1 “The Cubicle” digital walls are rendered to provide a privacy also prevent audio noise). The combination of Chilcote, Anonymous and Andersen does not explicitly disclose the method further comprising: prompting the first user to move to a new physical location; and ending, in response to the first user being at the new physical location, the secondary virtual environment.
As a matter of common sense, one (user) will be prompted to change physical location in order to avoid a certain level of disturbance/distraction such as noise. Further, as a matter of design choice, the user will end using additional features such as a second virtual environment in order lessen power consumption.Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chilcote and Anonymous, in view of  SATHYANARAYANA et al. (US 20180075309 A1) hereinafter referred to as Sathy.

Regarding claim 12, the combination of Chilcote and Anonymous does not disclose the method of claim 1, wherein determining the likely interference is based on a risk score being above a predefined threshold.
Sathy discloses detecting a near-collision event, comprising detecting a risk score within the risk map exceeding a threshold score (Sathy, claim 1 and fig.3 S200).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Sathy since they are all analogous in collision detection related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Sathy in order to determine collision probability.

Claims 6-8, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chilcote and Anonymous, in view of Barfield et al. (US 20170101093 A1) hereinafter referred to as Barfield.

Regarding claim 6, the combination of Chilcote and Anonymous does not explicitly disclose the method of claim 1, wherein the likely interference includes an audible interference, the method further comprising: predicting a future audible action to be performed by the first user;
Barfield disclose providing an audio warning and instruction on avoiding a predicted collision (Barfield, [0053]).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Chilcote and Anonymous with the teachings of Barfield since they are both analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Chilcote and Anonymous with the teachings of Barfield in order to enhance collision prevention.
The combination of Chicolte, Anonymous and Barfield does not explicitly disclose determining the future audible action can be heard by the second user. However, in [0053]-[0054] of Barfield, it disclosed that the decision module 230 may provide driver warnings (audio) or take partial control of vehicle. It is well known that a typical warning to operator/driver of a second vehicle is blowing the horn. As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to incorporate blowing the horn into actions of partial control of vehicle by the decision module 230 of Barfield in order to alert surrounding on a danger.Regarding claim 7. The method of claim 6, wherein the preventing the likely interference includes: determining the second virtual system includes a sound cancellation; and enabling the sound cancellation. (VR systems are known to have a volume control which is a sound cancellation by turning the volume down)Regarding claim 8, the combination of Chicolte, Anonymous and Barfield does not explicitly disclose The method of claim 6, wherein the preventing the likely interference includes: prompting the first user to move to a second physical location; As a matter of common sense, one (user) will be prompted to change physical location in order to avoid a certain level of disturbance/distraction such as noise. Further, the combination of Chicolte, Anonymous and Barfield does not explicitly disclose determining, the future audible action cannot be heard by the second user from the second physical location. However, as a matter of design choice, one ordinary skilled in the art would have been motivated to determining, the future audible action cannot be heard by the second user from the second physical location in order to ensure privacy.Regarding claim 13. A system comprising: a processor; a first virtual reality (VR) system associated with a first user and a second VR system associated with a second user (Chilcote, fig.1 user 104a wearing VR sytem 106a and user 104b wearing VR sytem 106b), wherein the first user and the second user are co-located in a common physical space (Chilcote, see fig.3 steps 302 and 304 Detection of first/second generating virtual environment in same physical space); and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, (Chilcote, [0039]) are configured to cause the processor to: 
Chilcote does not disclose predict a future movement of the first user to perform a first task in a primary virtual environment; identify, in response to the predicting the future movement of the first user, a first area needed for the first user to complete the first task; determine an unwanted interaction will occur between the first user and the second user of the first user; prevent the unwanted interaction.
Anonymous discloses predicting a future movement of the first user to perform a first task in a primary virtual environment; (Anonymous, page 3 fig.3 and corresponding text. Analysis and eye-tracking is used to determine likely objective/path)
identify, in response to the predicting the future movement of the first user, a first area needed for the first user to complete the first task; (Anonymous, page 3 fig.3 Looking at example 1 and 2, building A (interpreted as first physical space) is identify as destination needed/wanted by first user)
determine an unwanted interaction will occur between the first user and the second user of the first user; (Anonymous, page 4 IV section “path optimization” analysis for collisions is performed. Collisions interpreted as likely interference) and prevent the unwanted interaction (Anonymous, page 4 fig.4 preferred path prevents collision). 
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Chilcote with the teachings of Anonymous since they are both analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Chilcote with the teachings of Anonymous in order to prevent collisions and optimize the amount of space required in the real world to interact within a virtual world.
The combination of Chilcote and Anonymous does not disclose predict a future audible action of the first user to perform the first task.
Barfield disclose providing an audio warning and instruction on avoiding a predicted collision (Barfield, [0053]).
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of Chilcote and Anonymous with the teachings of Barfield since they are both analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of Chilcote and Anonymous with the teachings of Barfield in order to enhance collision prevention.

Regarding claim 14. The system of claim 13, wherein the unwanted interaction includes physical contact between the first user and the second user. (Anonymous, page 2 providing appropriate bounds for users and tracking users. Page 4, analysis for collisions for either boundaries or projected path. Collisions is physical contact)

Regarding claim 15, the combination of Chicolte, Anonymous and Barfield does not explicitly disclose the system of claim 14, wherein the determination of the unwanted interaction includes predicted audible action of the first user can be heard by the second user. However, in [0053]-[0054] of Barfield, it disclosed that the decision module 230 may provide driver warnings (audio) or take partial control of vehicle. It is well known that a typical warning to operator/driver of a second vehicle is blowing the horn. As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to incorporate blowing the horn into actions of partial control of vehicle by the decision module 230 of Barfield in order to alert surrounding on a danger.Regarding claim 17, the claim essentially recites the same limitations as claim 13. Therefore, the rejection of claim 13 is applied to claim 17.Regarding claim 18, the combination of Chicolte, Anonymous and Barfield does not explicitly disclose the computer program product of claim 17, wherein the determination of the unwanted interaction includes predicted audible action of the first user can be heard by the second user. However, in [0053]-[0054] of Barfield, it disclosed that the decision module 230 may provide driver warnings (audio) or take partial control of vehicle. It is well known that a typical warning to operator/driver of a second vehicle is blowing the horn. As a matter of design choice, one ordinary skilled in the art before the filing of the claimed invention would have been motivated to incorporate blowing the horn into actions of partial control of vehicle by the decision module 230 of Barfield in order to alert surrounding on a danger.

Regarding claim 19, the combination of Chicolte, Anonymous and Barfield does not explicitly disclose computer program product of claim of claim 18, wherein the second VR system does not include sound cancellation. However, as a matter of design choice, one ordinary skilled in the art would have been motivated to prevent sound cancellation in order to ensure that emergency, warning messages are received.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chilcote, Anonymous and Barfield, in view of Andersen et al. ip.com Number (IPCOM000249206D) “Augmented reality concentration cubicle” cited in IDS filed 11/05/2020 hereinafter referred to as Andersen.

Regarding claims 16 and 20, the combination of Chilcote, Anonymous and Barfield the system of claim 15, wherein the program instructions to prevent the unwanted interaction are further configured to cause the processor to: render a secondary virtual environment; 
Andersen discloses the system of claim 15, wherein the program instructions to prevent the unwanted interaction are further configured to cause the processor to: render a secondary virtual environment. (Andersen, pages 1 and 2 See case 1 “The Cubicle” digital walls are rendered to provide a privacy also prevent audio noise)
It would have been obvious to one ordinary skilled in the art before the filing of the claimed invention to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Andersen since they are all analogous in shared physical space analysis related field.
One ordinary skilled in the art before the filing of the claimed invention would have been motivated to combine the teachings of the combination of Chilcote and Anonymous with the teachings of Andersen in order to enable employees to concentrate without distraction. The combination of Chilcote, Anonymous and Andersen does not disclose prompt the first user to move from a first physical location to a second physical location. As a matter of common sense, one (user) will be prompted to change physical location in order to avoid a certain level of disturbance/distraction such as noise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 10412412 B1 This disclosure describes techniques that enable a virtual reality environment to be rendered by selectively decoding frames associated with portions of the virtual reality environment not currently in view. In accordance with various implementations, virtual reality content is decoded such that reference frames for non-viewed portions of the virtual reality environment are decoded without decoding non-reference frames for the non-viewed portions of the virtual reality environment. When a non-viewed portion subsequently comes into view, the non-reference frames are decoded. By decoding only a subset of the frames associated with non-viewed portions of the virtual reality environment, the virtual reality environment may be simulated at a client device with fewer disruptions to the rendering of the virtual reality content as the user changes position within the virtual reality environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            5/6/2022